DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 5, 23 – 24, and 32 – 33 have been amended. Claims 6 – 22, and 25 – 31 are as previously presented. Claims 34 – 38 are new. Claims 12 – 33 remain withdrawn. Therefore, claims 1 – 11 and 34 – 38 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on February 3, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claims 1 – 11 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al. (WO 2016/060840) in view of Labrot et al. (US 4,891,490).
Regarding claim 1, Darrow discloses a torch tip, the torch tip comprising: 

wherein the electrode body has (i) a length extending along the longitudinal axis and (ii) a diameter associated with a widest portion of the electrode body along the longitudinal axis between the proximal and distal ends (see Fig. 8), wherein a ratio of the length to the diameter of the electrode body is greater than 5 (“In some embodiments a ratio of the length D of the assembled torch tip to a width W of the assembled torch tip of either of FIGS. 7 or 8 can be greater than about 3, 4, 5, 6, 7, 8, 9, 10, 11 , 12, 13, 14, 15, 16, 17, 18, 19, or 20. .... Although specific numbers are listed herein for the ratio, those of ordinary skill in the art would readily recognize that other ratios can be used without departing from the scope of the invention. For example, the torch tip can have a ratio greater than about 21 inches without departing from the scope of the invention” [00119]; additionally, “FIG. 9 shows a torch tip 900. The torch tip 900 includes an extended/elongated electrode, nozzle, and retaining cap. These extended consumables add length to the torch tip 900. For example, the extended consumables can add about 2.5 inches to standard, prior art consumables. Therefore, the distance D from the proximal end 905 to the distal end 910 of the torch tip 900 can be about 4.75 inches. The width W of the torch tip 900 can be about 0.56 inches. The small outer diameter W can allow the torch tip to reach into tight spaces. The ratio of the distance D to the width W of the torch tip 900 (4.75/0.56) is about 8.48” [00121]); and 
a nozzle (Fig. 8, “nozzle 810” [00116]) including a substantially hollow, elongated nozzle body for receiving the electrode, the nozzle body defining (i) a length extending along the longitudinal axis and (ii) a diameter associated with a widest portion of the nozzle body along the longitudinal axis (see Fig. 8), wherein a ratio of the length to the diameter of the nozzle body is greater than 1.75 (“The nozzle 810 can be any nozzle embodiment described herein” [00117]; “The ratio of the length to the width of the nozzle 

    PNG
    media_image1.png
    320
    691
    media_image1.png
    Greyscale

Fig. 8 of Darrow

    PNG
    media_image2.png
    596
    302
    media_image2.png
    Greyscale

Fig. 9 of Darrow
Darrow does not expressly disclose a cavity disposed into the proximal end of the electrode body, the cavity comprising a wider portion located proximal to a narrower portion, (i) wherein one of the wider or narrower portion includes at least one interior thread disposed along a wall within the electrode body for threaded engagement with a liquid-cooled electrode holder, and (ii) the other of the one of the wider or narrower portion includes an alignment surface for axial and radial alignment with the liquid-cooled electrode holder.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cavity disposed into the proximal end of the electrode body, the cavity comprising a wider portion located proximal to a narrower portion, (i) wherein one of the wider or narrower portion includes at least one interior thread disposed along a wall within the electrode body for threaded engagement with a liquid-cooled electrode holder, and (ii) the other of the one of the wider or narrower portion includes an alignment surface for axial and radial alignment with the liquid-cooled electrode holder. This is the use of known structure (an electrode comprising a cavity with a wider portion located proximal to a narrower portion) to achieve a known technique of centering and connecting an electrode within a plasma torch tip with another element, as disclosed by Labrot, applied to a known electrode comprising an elongated electrode body, as disclosed by Darrow.
In addition to structural limitations, claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “for a liquid-cooled plasma arc cutting torch,” “for threaded engagement with a liquid-cooled electrode holder,” and “for axial and radial alignment with the liquid-cooled electrode holder.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a for a liquid-cooled plasma arc cutting torch, the claimed torch tip does not comprise structure involving liquid cooling of the torch tip. Therefore, while Darrow / Labrot do not expressly refer to a liquid-cooled plasma arc cutting torch, the torch tip of Darrow / Labrot as described above is capable of threaded engagement with a liquid-cooled electrode holder, and axial and radial alignment with the liquid-cooled electrode holder.

    PNG
    media_image3.png
    630
    805
    media_image3.png
    Greyscale

Fig. 2 of Labrot, without annotations		Fig. 2 of Labrot, with annotations

Regarding claim 2, Darrow discloses an exemplary width of a nozzle of “about 0.4 to about 0.5 inches” [0039]. The electrode is positioned within the nozzle; therefore, the diameter of the electrode is 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the diameter of the electrode is less than 0.25 inches. The courts have held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04-IV-A. Additionally, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Regarding claim 3, Darrow does not expressly disclose wherein the at least one interior thread is configured to engage a complementary thread on an external surface of the electrode holder, such that a distal portion of the electrode holder is disposed in the cavity of the electrode body upon engagement.
However, as described in the rejection of claim 1, Labrot discloses an electrode body with at least one interior thread. This at least one interior thread is capable of engaging a complementary thread on an external surface of an electrode holder, such that a distal portion of the electrode holder is disposed in the cavity of the electrode body upon engagement. As shown in Fig. 2 of Labrot, the at least one interior thread (Fig. 2, threads 22) engage a complementary thread on an external surface of another element (Fig. 2, threads 22 engage complementary threads 19 of element 5I).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one interior thread is configured to engage a complementary thread on an external surface of the electrode holder, such that a distal portion of the electrode holder is disposed in the cavity of the electrode body upon engagement. As described in the rejection of claim 1, this is the known technique of connecting an electrode within a plasma torch tip with another element, as disclosed by Labrot, applied to a known electrode comprising an elongated electrode body, as disclosed by Darrow.


Regarding claim 4, Darrow does not expressly disclose wherein the cavity within the electrode body is shaped and sized to substantially surround a protruding boss portion at the distal portion of the electrode holder, thereby axially and radially aligning the electrode relative to the electrode holder.
Labrot discloses wherein the cavity within the electrode body is shaped and sized to substantially surround a protruding boss portion at the distal portion of another element, thereby axially and radially aligning the electrode relative to the other element (Fig. 2, the cavity within the electrode body of electrode 5E1 is shaped and sized to substantially surround a protruding boss portion of element, such as the protruding boss portion comprising “male cylindrical surface 20 for facilitating the centering of the constituent parts of the cathode, 5E1, 5E2 and 5I” [Col. 4, lines 60-62]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cavity within the electrode body is shaped and sized to substantially surround a protruding boss portion at the distal portion of the electrode holder, thereby axially and radially aligning the electrode relative to the electrode holder. This allows the electrode body to be connected to another element in a desired manner (specifically, in threaded engagement).
In addition to structural limitations, claim 4 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “to substantially surround a protruding boss portion at the distal portion of the electrode holder, thereby axially and radially aligning the electrode relative to the electrode holder.” As described in the rejection of claim 1, the electrode holder is not positively-recited structure. The threaded portion and the cavity within the electrode body of Labrot are capable of substantially surrounding a protruding boss portion at the distal portion of an electrode holder, thereby axially and radially aligning the electrode relative to the electrode 

Regarding claim 5, Darrow discloses wherein the ratio of the length to the diameter of the electrode body is greater than 7 (please see the rejection of claim 1 above, which refers to, for example, Fig. 9: “The ratio of the distance D to the width W of the torch tip 900 (4.75/0.56) is about 8.48” [00121]).

Regarding claim 6, Darrow discloses a shield coupled to the nozzle via an insulator (“The nozzle further includes a nozzle shield and an insulator configured to connect the nozzle tip and the nozzle shield to electrically insulate the nozzle shield and the nozzle tip from one another while transferring thermal energy therebetween” [0038]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for the indication of the allowable subject matter of claim 7 are the same as those stated in the non-final rejection dated 11/3/2021. Claims 34 – 38 are allowed. New independent claim 34 includes the limitations of claim 7, which Examiner indicated as allowable in the non-final rejection dated 11/3/2021, and its base claim and intervening claim. Claims 35 – 38 depend from claim 34 and are allowable by virtue of their dependence on claim 34.

	Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant’s remarks on pages 13-14 are directed toward the Hollberg reference, and the new ground of rejection does not rely on the Hollberg reference.

It is noted that the newly-cited Labrot reference does not have a liquid-cooled coolant channel extending through the electrode body. Additionally, even if the Labrot reference included a liquid-cooled coolant channel extending through the electrode body, the Labrot reference is being relied upon for its disclosure of a cavity within the electrode body, wherein the cavity comprises a wider portion located proximal to a narrower portion, and a corresponding thread and an alignment surface as described in the rejection of claim 1. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761                     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761